TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00440-CR




                                 Robert James Cuzze, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-00-519, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



PER CURIAM

               This is an appeal from a judgment of conviction for aggravated assault. Sentence was

imposed on April 10, 2001. There was a timely motion for new trial. The deadline for perfecting

appeal was therefore July 9, 2001. See Tex. R. App. P. 26.2(a)(2). Notice of appeal was filed on

July 19, 2001. No extension of time for filing notice of appeal was requested. See Tex. R. App. P.

26.3. There is no indication that notice of appeal was properly mailed to the district clerk within the

time prescribed by rule 26.2(a). See Tex. R. App. P. 9.2(b). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: August 30, 2001

Do Not Publish




                                               2